In a proceeding pursuant to CPLR article 78 to review a determination of the respondent New York State Commissioner of Social Services, dated September 27, 1983, which, inter alia, after a statutory fair hearing, denied the petitioner additional benefits for that portion of her domestic utility service used for hearing purposes, the petitioner appeals from a judgment of the Supreme Court, Dutchess County (Jiudice, J.), entered February 14, 1985, which dismissed the petition.
Ordered that the judgment is affirmed, without costs or disbursements.
The respondents’ determination is neither arbitrary nor capricious and is supported by substantial evidence in the record (see, Matter of Levine v New York State Liq. Auth., 23 *866NY2d 863, 864). The remainder of the petitioner’s contentions, including the allegations of constitutional error, are without merit. Thompson, J. P., Weinstein, Lawrence and Eiber, JJ., concur.